Opinion filed January 19, 2018




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00007-CR
                                     __________

                        IN RE JOHNNY RAY OCON


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Johnny Ray Ocon, Relator, has filed an original mandamus proceeding in this
court. Relator asserts that the judge of the 70th Judicial District Court of Ector
County violated Relator’s due process rights when he issued an order, without notice
to Relator, to withdraw $6,198 from Relator’s inmate trust fund for the payment of
attorney’s fees and court costs. Relator also challenges the sufficiency of the
evidence to support the amount of the fees and asserts that he was determined to be
indigent in the underlying case.
      Relator, however, attached no documentation to his petition for writ of
mandamus. He has not presented this court with a certified or sworn copy of any
motion or order showing the matter complained of as required by TEX. R.
APP. P. 52.3.       Thus, Relator has not presented us with an adequate record to
demonstrate that he is entitled to mandamus relief. See Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992); see also In re Hughes, No. 13-17-00130-CV, 2017
WL 993086 (Tex. App.—Corpus Christi Mar. 15, 2017, orig. proceeding) (mem.
op.). Consequently, we must deny Relator’s request for mandamus relief.
        We note that Relator states that, after the trial court issued its order to
withdraw funds, Relator filed a motion to rescind that order. Relator asserts that the
trial court has not responded to the motion to rescind or to Relator’s subsequent
letters regarding that motion. Although Relator is entitled to a ruling on his motion
to rescind, Relator has not asked this court to direct the trial court to rule on his
motion to rescind. Furthermore, Relator did not attach to his petition for writ of
mandamus any documentation related to the filing of his motion to rescind.
        We additionally note that a notice or order to withdraw funds is not a final,
appealable order. See Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009)
(“withdrawal order” is actually a notification from the court, not an order).
However, an order ruling on a motion to strike or rescind an order to withdraw
inmate funds would be appealable. See id. at 321.
        We deny Relator’s petition for writ of mandamus.


                                                                            PER CURIAM


January 19, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.


                                                      2